ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 16th day of June, 1994,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for further consideration in light of State v. Giddens, 335 Md. 205, 642 A.2d 870 (1994). Costs in this Court and in the Court of Special Appeals to be paid by the respondent.